DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 10 December 2019 are approved by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 31 August 2021 is acknowledged. Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 August 2021.
Examiner’s note and claims interpretation
It is noted that the phrase "for shielding electromagnetic and radiating heat" in the preamble is construed as an intended use and therefore the composition taught by the cited reference(s) only need to be capable of being a preform for such intended applications. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA In re Otto, 136 USPQ 458,459 (CCPA 1963). It is the examiner's position that the preamble does not state any distinct definition of the claimed invention's limitations. Further, the purpose or intended use, i.e. for use in shielding electromagnetic and radiating heat, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention; thus, the prior art structure - which is a composition similar to that set forth in the present claims - is capable of performing the recited purpose or intended use.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (WIPO reference).
	Claims 1 and 7: Tan discloses a multi-layered composite thin film with a metal layer/substrate and a charged graphene layer (abs, Fig 1 with accompanying text, pg 3/10-28 and claims 1-9).
	Claim 8: Tan discloses the number of layer being 49 which meets the claimed thickness (claim 1).
	Claim 9: Tan discloses various metals such as Au, Ru and Rh (claims 1-10 and examples).
Claim(s) 1, 2, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin.
	Claim 1: Lin discloses a multi-layered composite for EMI shielding with a metal layer and a charged graphene layer (abs, ¶4, 12-25, 82 and claims 1-12). It is noted the charged limitation is met by 
	Claim 2: Lin discloses the graphene having different structural and chemical features such as graphene oxide and pristine platelet (¶12-18, 86 and 101).
	Claim 7: Lin discloses the alternating layers feature (¶20-22 and 102-105).
	Claim 9: Lin discloses various metals such as copper and nickel (¶20-21).
Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundara.
	Claim 1: Sundara discloses a multi-layered composite for EMI shielding with a metal layer/substrate and a charged graphene layer (abs, Figs 1 and 2 with accompanying text, ¶42-43 and examples). It is noted that the charged graphene is met by the attachment of negatively charged polyelectrolyte onto the graphene (¶29-31, 33).
	Claim 9: Sundara discloses various metals such as Co, Pt, Fe and Ni (¶32).
Claim(s) 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valles (NPL).
	Claim 1: Valles discloses a multi-layered composite thin film with a metal layer/substrate and a negatively charged graphene layer (pg 15803-4, Figs 1-5 with accompanying text).
	Claim 2: Valles discloses a mixture of graphene flakes and ribbons (fig 5 with accompanying text).
	Claim 9: Valles discloses Si (pg 15803).
Claim(s) 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn.
	Claims 1 and 7: Ahn discloses a multi-layered composite with a metal layer/substrate and a charged graphene layer (abs, Fig 1 with accompanying text, ¶48-50, 63 and claims 1-12).
	Claim 9: Ahn discloses various metals such as Si (¶51-55 and example).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Lin discloses the feature of the graphene sheets comprising having different structural and chemical features such as non-carbon atoms and flake/platelets (¶12-18, 86 and 101). In particular, Lin discloses oxygen in the range of 5-20 % by weight and nitrogen in the range of 0.01 to 20 % by weight (¶12, 18, 82, 95, 101 and examples). Regarding the thickness, Lin discloses a thickness range of 1 nm to 10 microns (¶15). The Lin reference discloses the claimed invention but does not explicitly disclose the claimed ratios and structural limitations. Given that the Lin reference discloses ranges, ratios and structural features that overlap with the presently claimed ranges and structures, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught sizes and percentages, including those presently claimed, to obtain a suitable composition based on Lin’s teaching of the same end-application of EMI shielding and Lin’s motivation for enhancing the compatibility, strength, hardness, durability and starch resistance (¶106-108). It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 2 above, and further in view of Tan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TRI V NGUYEN/Primary Examiner, Art Unit 1764